                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

SHERRY CROWDER,                                        )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:18-cv-243-D
                                                       )
NORTH CAROLINA ADMINISTRATIVE                          )
OFFICE OF THE COURTS, JUDGE N. HUNT                    )
GWYN, JUDGE CHRISTOPHER W. BRAGG,                      )
J.R. ROWELL, and EEOC,                                 )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that GERA applies to Crowder. Thus,
the court GRANTS defendants' motions to dismiss [D.E. 14, 16] and DISMISSES
Crowder's complaint without prejudice.



This Judgment Filed and Entered on March 19, 2019, and Copies To:
W. Ellis Boyle                                         (via CM/ECF electronic notification)
Kathryn H. Shields                                     (via CM/ECF electronic notification)
Michael James                                          (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
March 19, 2019                                         (By) /s/ Nicole Sellers
                                                        Deputy Clerk
